Citation Nr: 1021998	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  03-24 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to 
November 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the claim.  

The Veteran presented testimony in November 2007 before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  

The Board remanded the claim in December 2007 for additional 
development and to address due process concerns.  Although 
not all of the actions directed by the Board were 
accomplished, there is no prejudice to the Veteran in 
proceeding with adjudication of his claim since his claim is 
being granted.


FINDING OF FACT

The Board resolves reasonable doubt in the Veteran's favor by 
finding that his lumbar spine disorder is etiologically 
related to active service.  


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine 
disorder have been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009)

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  

A lay witness is competent to testify as to the occurrence of 
an in-service injury or incident where such issue is factual 
in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
In some cases, lay evidence will also be competent and 
credible on the issues of diagnosis and etiology.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); see also Robinson v. Shinseki, 2009 WL 524737 (Fed. 
Cir. March 03, 2009) (non-precedential).  Specifically, lay 
evidence may be competent and sufficient to establish a 
diagnosis where (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 2009 WL 2914339 (Fed. Cir. Sept. 14, 
2009).  A layperson is competent to identify a medical 
condition where the condition may be diagnosed by its unique 
and readily identifiable features.  Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  Additionally, where symptoms are 
capable of lay observation, a lay witness is competent to 
testify to a lack of symptoms prior to service, continuity of 
symptoms after in-service injury or disease, and receipt of 
medical treatment for such symptoms.  Layno v. Brown, 6 Vet. 
App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 
370, 374 (2002).

The Veteran seeks service connection for a lumbar spine 
disorder.  He contends that his current disability is the 
result of several in-service back injuries he sustained 
during the course of his duties as an aviation ordnanceman.  
The Veteran reports first injuring his back in 1976 on board 
the N.A.S. Miramar as a result of heavy lifting and 
reinjuring his back in 1980 while on board the U.S.S. 
Constellation and again in 1982.  The Veteran reports 
receiving in-service and post-service treatment for his back.  
See June 2001 VA Form 21-526; VA Forms 21-4138 dated May 2002 
and February 2004; November 2007 hearing transcript.  

Several lay statements have been submitted in support of the 
Veteran's claim.  In these brief statements, the Veteran's 
sister and former spouse indicate that the Veteran hurt his 
back while in service and that he has had problems with his 
back since then.  See November 2007 statements from M.C. and 
J.A.B.  

The RO has determined that the majority of the Veteran's 
service treatment records are unavailable.  See October 2006 
Memorandum; June 2009 correspondence between the Oakland RO 
and Appeals Management Center.  Available records from his 
final year on active duty (1982) are devoid of reference to 
complaint of, or treatment for, any problems with his back, 
and clinical evaluation of the Veteran's spine at the time of 
his October 1982 separation examination was normal.  See 
report of medical examination.  The Veteran's service 
personnel records have been obtained and corroborate that he 
served on board the N.A.S. Miramar in 1976 and that his 
duties as an aviation ordnanceman included loading and 
unloading ships.  

The post-service medical evidence of record reveals that the 
Veteran sustained an injury to his back while employed by 
Lockheed Missile Space Company in November 1989 and another 
work-related back injury in early September 2000.  See e.g., 
September 2000 record from San Francisco Department of Public 
Health; April 2002 record from Silver Avenue Family Health 
Center.  Records obtained from the Social Security 
Administration (SSA) reveal that the Veteran reported another 
back injury sometime between June and July in 1998.  Review 
of the post-service medical and non-medical records 
associated with the claims folder reveals that on some 
occasions, the Veteran reported chronic back pain since 1976; 
in others, he reported lower back pain since 1989.  See e.g. 
records from Dr. Espinosa; SSA records; VA treatment records.  
It is clear, however, that the Veteran has never denied 
sustaining an injury to his back following service.  See also 
November 2007 hearing transcript.  

The Board remanded the claim in December 2007 in part to 
schedule the Veteran for an appropriate VA examination in 
light of the lay evidence indicating that he displayed back-
related symptoms while in service that continued to the 
present and the credible evidence of continuity of symptoms 
capable of lay observation.  

The Veteran underwent a VA compensation and pension (C&P) 
examination in October 2009, at which time his claims folder 
was reviewed.  The Veteran reported that he had had lumbar 
back pain since his time in the military.  He recalled three 
specific injuries in 1976, 1980 and 1982, all of which 
involved lifting heavy items and resulted in lumbar back 
pain.  The Veteran reported being seen by the medical clinic 
and being prescribed Motrin but no other therapy.  The 
examiner acknowledged that there were no records pertaining 
to any medical clinic visits and that the Veteran indicated 
that his records had been lost.  The Veteran reported that 
while in service, he had intermittent back pain localized to 
his lower back which would respond to Motrin.  

The Veteran indicated that upon leaving the military in 1982, 
he went on to attend school.  The examiner reported that 
there were subjective reports of intermittent low back pain 
requiring Tylenol therapy in the claims folder, but no 
documentation by physical examination by a health care 
provider.  The Veteran indicated that at this time, he was 
treating himself with Tylenol as needed.  He also indicated 
that he got a job with Lockheed Missile Space Company after 
leaving school and was able to work for several years before 
suffering a back injury in 1989.  The Veteran reported that 
the injury was a result of being required to lift multiple 25 
pound missile packs/cubes, which resulted in the development 
of severe lower back pain.  

The VA examiner reported that a Magnetic Resonance Imaging 
(MRI) of the lumbar spine taken in November 2008 showed 
multilevel degenerative changes of the lumbar spine, most 
prominent at L3-L4 with left paracentral broad-based disc 
bulge with annular tear and bilateral facet hypertrophy 
causing moderate left neural foraminal narrowing, but no 
significant spinal canal stenosis.  Following physical 
examination, the Veteran was diagnosed with chronic lower 
back pain due to multilevel degenerative arthropathy and 
degenerative disc disease; findings consistent with neural 
impingement on the left side.  

The examiner asserted that she felt the Veteran has been 
suffering from chronic lower back discomfort and that it is 
unfortunate that his medical records had been lost.  The 
examiner indicated that what the Veteran stated to her is 
that he developed his first onset of lower back discomfort 
while in the military on three repeated occasions, which the 
examiner found subjective legal documentation of in the 
claims folder dating to 1976, 1980 and 1982.  The examiner 
also noted that the Veteran associated the back pain 
incidents with lifting of objects and from his subjective 
reports, stated that lower back discomfort persisted over 
several years even while obtaining his license as an 
electrical technician and during his time working at Lockheed 
Missile Space Company.  The examiner indicated that it was 
the injury in 1989 that rendered the Veteran to have 
worsening back discomfort.  The Veteran reported that the 
pain in 1989 was a more severe pain than the chronic 
intermittent lumbar back pain that he had already been 
having.  The Veteran also asserted that his back pain had 
persisted and remained intermittent since 1989, but was 
similar in nature to the pain while in service.  

In addressing the question whether the current low back 
pathology is causally or etiologically related to the 
Veteran's period of active service, the examiner noted that 
since she did not have any objective records to evaluate, she 
had to go by the Veteran's subjective report.  The examiner 
went on to say that the Veteran stated to her, and has stated 
previously, which is documented in the claims folder, that he 
did have back injuries in service and did seek medical care.  
The back injuries that he did have resulted in pain similar 
to the pain he currently continues to have.  Hence, it 
appears based solely on the Veteran's subjective report of 
symptoms that he developed chronic intermittent lower back 
pain as a result of injuries while in service.  These 
persisted even after leaving the military and again worsened 
after a repeat injury while working in 1989.  The Veteran 
certainly has evidence of arthritis in the lumbar spine, and 
arthritic conditions are slow to evolve over time.  It was 
the examiner's clinical judgment that the injuries the 
Veteran sustained in service are related to his chronic lower 
back pain that he currently has and also related to the 
chronic degenerative arthropathy found in his lumbar spine.  

The Board finds that the evidence in this case supports the 
claim for service connection for a lumbar spine disorder.  
While there is no medical evidence of in-service problems 
with his back, the Board previously found in its December 
2007 remand that there is lay evidence of record to indicate 
that the Veteran displayed back-related symptoms in service 
and that there is credible evidence of continuity of 
symptoms.  The Board's findings have not changed since 
December 2007 and it finds that the Veteran is competent to 
report the in-service injuries to his back and problems 
associated with those injuries following service; the Board 
also finds that the Veteran's assertions are credible.  See 
Layno, 6 Vet. App. at 470.  

In pertinent part, the Veteran has been diagnosed with 
chronic lower back pain due to multilevel degenerative 
arthropathy and degenerative disc disease.  It was the 
examiner's clinical judgment that the injuries the Veteran 
sustained in service are related to his chronic lower back 
pain that he currently has and also related to the chronic 
degenerative arthropathy found in his lumbar spine.  In 
stating this opinion, the examiner noted that it was based on 
the Veteran's subjective history.  The examiner also 
acknowledged that the Veteran sustained a post-service work-
related back injury in 1989 which, as noted above, the 
Veteran has never denied.  

In light of the Veteran's competent and credible assertions 
regarding in-service injuries to his back coupled with the VA 
examiner's finding that the Veteran's chronic lower back pain 
and chronic degenerative arthropathy of the lumbar spine are 
related to the in-service injuries, the Board resolves all 
reasonable doubt in the Veteran's favor by finding that 
service connection is warranted for a lumbar spine disorder.  
See 38 C.F.R. § 3.303 (2009).  



	(CONTINUED ON NEXT PAGE)



VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  As the claim has been granted, the duty to notify 
and assist has been met to the extent necessary.


ORDER

Service connection for a lumbar spine disorder is granted.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


